Citation Nr: 1107141	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-37 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to November 
1976. 
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO in Boise, Idaho currently has 
original jurisdiction over the claim.   
 
In August 2009, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the Boise RO.  
A copy of the hearing transcript is of record. 
 
Although the Veteran's initial claim for service connection was 
limited to PTSD only, the Court of Appeals for Veterans Claims 
(Court) held that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, the Board has characterized the issue as a claim 
for entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD. 

In April 2010, the Board remanded the claim for further 
development. Unfortunately, current circumstances require 
additional remand prior to appellate review, in order to afford 
the Veteran full due process.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As indicated, in April 2009, the Board remanded the appeal for 
further development in the form of a VA examination.  This 
examination was performed in May 2010.  Unfortunately, although 
the examination was thorough, the examiner failed to adequately 
respond to the questions posed by the Board in the remand.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007); see Stegall v. West, 
11 Vet. App. 268, 271 (1998) (holding that a remand by this Court 
or the Board confers on the Veteran or other claimant, as a 
matter of law, a right to compliance with the remand orders).  

The Veteran has alleged that he has PTSD as the result of 
multiple in-service incidents.  Specifically, the Veteran claims 
that he has PTSD as a result of being raped by an officer while 
in Germany in 1973, as a result of injuring his wrist in service, 
and a result of dealing with his mother's death while in service.  
The purpose of the VA examination was to clarify whether the 
Veteran meets the criteria for a current diagnosis of PTSD, and 
if so whether there is evidence of behavior changes in response 
to the alleged stressor.  See 38 C.F.R. § 3.304(f)(4) (2010) (VA 
may submit any additional evidence it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether the personal assault occurred).  Additionally, if the 
Veteran was diagnosed with a psychiatric disorder(s) other than 
PTSD, an opinion was to be obtained as to whether such is related 
to active military service.

In this regard, the Board notes that the examiner discusses a 
possible diagnosis of bipolar disorder.  However, a medical nexus 
opinion was not offered as requested.  Instead, the examiner 
indicated he was unable to opine as to the etiology of the 
Veteran's symptoms without resorting to speculation due to the 
genetic component of bipolar disorder.  This opinion is 
inadequate, as it fails to consider the Veteran's service 
treatment records, including an in-service diagnosis of a 
character-behavior disorder.  As such, the record is not complete 
with respect to the claim, and an addendum is required to resolve 
whether the Veteran's bipolar disorder is causally related to his 
military service.

Additionally, at the May 2010 VA examination, the Veteran 
reported that he is his own payee for Social Security benefits.  
There is no other information in the file related to benefits 
from the Social Security Administration (SSA); however, given the 
Veteran's age, the likelihood that the benefits are disability-
related is high.  Records related to the application and award of 
SSA benefits are not associated with the claims file.  When VA 
has notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, the 
Board must seek to obtain those records before proceeding with 
the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 
(2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, 
any outstanding SSA records must be obtained upon remand.
 
While the Board regrets further delay of this case, due process 
considerations require such action.  Accordingly, the case is 
REMANDED for the following action:

1.	Request all records from SSA related to 
the Veteran's application for disability 
benefits and/or supplemental security 
income.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	After any SSA records are associated with 
the claims file, forward the Veteran's 
file to an appropriate examiner for an 
addendum to the May 2010 VA psychiatric 
examination.  The examiner is requested to 
review the claims file in order to render 
an opinion as to whether it is at least as 
likely as not (50% or greater likelihood) 
that the Veteran's bipolar disorder is 
related to his military service, to 
include the diagnosis of a character-
behavior disorder therein.  A rationale 
for any opinion offered is requested.  

Furthermore, if the examiner cannot 
provide an etiology opinion without 
resorting to speculation, the examiner 
must so state, and provide a rationale for 
why he or she cannot opine without 
speculating.

NOTE: The term 'at least as likely as not' 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
('SSOC') and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


